In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-06-404 CV

____________________


HOWARD WILCOX, M.D., Appellant


V.


DAVID TOLIN, Individually and as Representative of the

Estate of Joyce Tolin, and TRESA TOLIN, Individually and 

as next friend of Brandon Tolin and Cassandra Tolin, Appellees




On Appeal from the 60th District Court
Jefferson County, Texas

Trial Cause No. D-176266




MEMORANDUM OPINION
	The appellant, Howard Wilcox, M.D., filed a motion to dismiss this accelerated
interlocutory appeal.  The motion is voluntarily made by the appellant prior to any decision
of this Court and should be granted.  Tex. R. App. P. 42.1(a)(1).  No other party filed notice
of appeal.  The motion to dismiss is granted and the appeal is dismissed.
	APPEAL DISMISSED.

                                                                            __________________________________
                                                                                            CHARLES KREGER
                                                                                                          Justice

Opinion Delivered February 15, 2007
Before McKeithen, C.J., Gaultney and Kreger, JJ.